UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6114



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NAMOND EARL WILLIAMS, a/k/a Tony Smith, a/k/a
Namond Brewington,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CR-
90-135, CA-97-1256-JFM)


Submitted:   June 20, 2002                 Decided:   July 10, 2002


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Namond Earl Williams, Appellant Pro Se. Andrea L. Smith, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Namond Earl Williams seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b) motion challenging the

district court’s prior denial of his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 2001), and the district court’s order denying

his Fed. R. Civ. P. 59(e) motion requesting reconsideration of the

court’s denial of the Rule 60(b) motion.             We have reviewed the

record and find that the Rule 60(b) motion, filed nearly four years

after the denial of the underlying § 2255 motion, is untimely.            See

Fed. R. Civ. P. 60(b).        We also find that Williams’ Rule 59(e)

motion    does     not   establish        an   appropriate      ground    for

reconsideration.      See Collision v. International Chem. Workers

Union, Local 217, 34 F.3d 233, 236 (4th Cir. 1994) (quoting

Hutchinson    v.   Staton,   994   F.2d   1076,   1081   (4th   Cir.   1993)).

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We dispense with oral arguments because the facts and

legal contentions in the materials before the court are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                   DISMISSED




                                      2